Citation Nr: 0018473	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  95-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to April 
1954.  He died in November 1993, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1994 RO decision which denied service 
connection for the cause of the veteran's death.  

In May 2000, the veteran testified at a hearing held in 
Washington, D.C. before a member of the Board.  At that 
hearing, the appellant's representative raised the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, based on the 
veteran hypothetically being entitled to receive total 
compensation benefits for 10 or more years preceding his 
death.  As this issue has not been developed by the RO, it is 
referred to the RO for appropriate consideration.


REMAND

In this case, the last supplemental statement of the case was 
issued by the RO in May 1999.  At her May 2000 Board hearing, 
the appellant submitted additional pertinent medical 
evidence, to include a March 2000 medical opinion on the 
cause of the veteran's death.  In the absence of a grant of 
her claim by the Board, the appellant declined to waive RO 
review of the additional evidence.  Therefore, as the 
recently submitted evidence relates to the appellant's claim, 
and initial RO consideration of such evidence has not been 
waived, the case must be returned to the RO for its review of 
the evidence and, if the claim remains denied, inclusion of 
the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (1999).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should review the claim for 
service connection for the cause of the 
veteran's death, taking into account all 
the evidence received since the May 1999 
supplemental statement of the case.  If 
the claim remains denied, the appellant 
and her representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


